                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NATHAN HOYE,                                      )
                                                  )
               Plaintiff,                         )                   2:18-CV-1257
                                                  )
       vs.                                        )             Judge Nora Barry Fischer
                                                  )
WARDEN HARPER,                                    )
                                                  )
               Defendant.                         )

                                    MEMORANDUM ORDER

       This case was referred to United States Magistrate Judge Cynthia Reed Eddy for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(1)(A) and (B), and

Local Rule of Civil Procedure 72.

       On October 22, 2018, the Magistrate Judge issued a Report recommending that the

Motion for Leave to Proceed in forma pauperis be denied as Plaintiff had not satisfied the

imminent danger exception to the three strikes rule of 28 U.S.C. § 1915(g). (ECF No. 5).

Plaintiff was served with the Report and Recommendation at his listed address of record and

advised that written objections were due by November 8, 2018. On November 7, 2018, the

Report and Recommendation was returned unopened to the Court with the following notation on

the envelopes: “RTS. Temp. Release.” (ECF No. 6). Upon inquiry, the Court was informed that

Plaintiff had been transferred to Torrance State Hospital and was unable to file timely objections.

On November 8, 2018, the Court sua sponte filed an Order granting Plaintiff an extension until

December 10, 2018 (ECF No. 7), to file written objections to the Report and Recommendation.

       On December 4, 2018, the Court was informed that Plaintiff remained in custody at

Torrance State Hospital. The case was then statistically closed until such time as Plaintiff

notified the Court of his return to Allegheny County Jail. (ECF No. 8). On January 3, 2019,

                                                 1
Plaintiff notified the Court that he had been returned to Allegheny County Jail. (ECF No. 9).

The case was reopened and Plaintiff was granted an extension until January 24, 2019, to file his

written objections. (ECF No. 10). To date, Plaintiff has not filed any objections in this case nor

has he sought an extension of time in which to do so.

       After a review of the pleadings and documents this case, together with the Report and

Recommendation, the Court finds that the Magistrate Judge made a sound recommendation.

Allegations of imminent danger must be evaluated in accordance with the liberal pleading

standard applicable to pro se litigations; however, the Court need not credit “fantastic or

delusional allegations that “rise to the level of ‘irrational or wholly incredible’.” Gibbs v. Cross,

160 F.3d 962, 966-67 (3d Cir. 1988) (quotations omitted). The Court finds that Plaintiff’s

allegations that Warden Harper is trying to slowly kill him “rise to the level of irrational or

wholly incredible.” The following Order is entered:

       The Motion for Leave to Proceed in forma pauperis is DENIED, and this action is

dismissed without prejudice to Plaintiff’s right to reopen it by paying the full statutory and

administrative filing fees, totaling $400.00. The Report and Recommendation of the Magistrate

Judge, dated October 22, 2018, hereby is ADOPTED as the Opinion of the District Court.

       IT IS SO ORDERED this 8th day of February, 2019.



                                                      /s Nora Barry Fischer
                                                      Nora Barry Fischer
                                                      United States District Judge

cc:    NATHAN R. HOYE , 167618
       Allegheny County Jail
       950 2nd Avenue
       Pittsburgh, PA 15219-3100




                                                  2
